Name: Commission Regulation (EC) NoÃ 288/2007 of 16 March 2007 laying down transitional measures to be adopted on account of the accession of Bulgaria and Romania in respect of the requirements for the granting of export refunds on certain milk and egg products pursuant to Regulation (EC) NoÃ 1043/2005
 Type: Regulation
 Subject Matter: foodstuff;  Europe;  agricultural policy;  European construction;  processed agricultural produce;  trade policy
 Date Published: nan

 17.3.2007 EN Official Journal of the European Union L 78/15 COMMISSION REGULATION (EC) No 288/2007 of 16 March 2007 laying down transitional measures to be adopted on account of the accession of Bulgaria and Romania in respect of the requirements for the granting of export refunds on certain milk and egg products pursuant to Regulation (EC) No 1043/2005 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty of Accession of Bulgaria and Romania, Having regard to the Act of Accession of Bulgaria and Romania, and in particular the first paragraph of Article 41 thereof, Whereas: (1) Article 52(4) of Commission Regulation (EC) No 1043/2005 of 30 June 2005 implementing Council Regulation (EC) No 3448/93 as regards the system of granting export refunds on certain agricultural products exported in the form of goods not covered by Annex I to the Treaty, and the criteria for fixing the amount of such refunds (1), provides that the granting of a refund on certain milk and egg based goods is conditional on them meeting the relevant requirements of Regulation (EC) No 852/2004 of the European Parliament and of the Council of 29 April 2004 on the hygiene of foodstuffs (2) and Regulation (EC) No 853/2004 of the European Parliament and the Council of 29 April 2004 laying down specific rules on the hygiene of foodstuffs (3). In particular, the goods must, under Articles 4 and 5 of Regulation (EC) No 853/2004, be prepared in an approved establishment and comply with specific health marking requirements. (2) Commission Decision 2007/30/EC of 22 December 2006 laying down transitional measures for the marketing of certain products of animal origin obtained in Bulgaria and Romania (4) lays down measures to facilitate the transition from the existing regime in those States to that resulting from the application of Community veterinary legislation. According to Article 3 of that Decision, Member States are to authorise trade from 1 January to 31 December 2007 in products which are obtained in establishments in Bulgaria and Romania authorised to export milk or egg products to the Community before the date of accession, provided that the products bear the Community export health mark of the establishment concerned and are accompanied by a document which certifies that they were produced in conformity with Decision 2007/30/EC. (3) It is therefore appropriate to derogate from Article 52(4) of Regulation (EC) No 1043/2005, without prejudice to the application of the other provisions of that Regulation, and provide that goods which comply with Article 3 of Decision 2007/30/EC and are authorised to be traded for the period from 1 January to 31 December 2007 should be eligible for an export refund. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee on horizontal questions concerning trade in processed agricultural products not listed in Annex I to the Treaty, HAS ADOPTED THIS REGULATION: Article 1 By way of derogation from Article 52(4) of Regulation (EC) No 1043/2005, goods obtained before the date of accession in establishments in Bulgaria and Romania authorised to export to the Community before the date of accession and exported from the Community in the period from the accession date to 31 December 2007 shall be eligible for an export refund, provided that they meet the requirements of Article 3(a) and (b) of Decision 2007/30/EC. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply to export declarations accepted from 1 January to 31 December 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 March 2007. For the Commission GÃ ¼nter VERHEUGEN Vice-President (1) OJ L 172, 5.7.2005, p. 24. Regulation as last amended by Regulation (EC) No 1792/2006 (OJ L 362, 20.12.2006, p. 1). (2) OJ L 139, 30.4.2004, p. 1. Corrected by OJ L 226, 25.6.2004, p. 3. (3) OJ L 139, 30.4.2004, p. 55. Corrected by OJ L 226, 25.6.2004, p. 22. Regulation as last amended by Council Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). (4) OJ L 8, 13.1.2007, p. 59.